PIEPER, J.,
concurring.
I concur with the majority opinion that the evidence supports the PCR court’s determination Abney did not prove trial counsel rendered ineffective assistance by failing to request a jury instruction on the lesser included offense of strong arm robbery. I write separately to further discuss the decision-making authority between a criminal defendant and his lawyer.
*48Certain decisions are considered fundamental and personal to a criminal defendant, and thus, are waivable only by the defendant. United States v. Teague, 953 F.2d 1525, 1531 (11th Cir.1992). For example, a defendant has the ultimate authority to decide “whether to plead guilty, waive a jury, testify in his or her own behalf, or take an appeal.” Jones v. Barnes, 463 U.S. 745, 751, 103 S.Ct. 3308, 77 L.Ed.2d 987 (1983). Conversely, decisions primarily involving trial strategy and tactics may be made by trial counsel. Sexton v. French, 163 F.3d 874, 885 (4th Cir.1998). Examples of such decisions include “which jurors to accept or strike, which witnesses should be called on the defendant’s behalf, what evidence should be introduced, whether to object to the admission of evidence, [and] whether and how a witness should be cross-examined.” People v. Hambrick, 96 A.D.3d 972, 973, 947 N.Y.S.2d 139 (N.Y.App.Div.2012). What motions to file and “whether to put on evidence so as to preserve the final word in closing argument” are also strategic and tactical decisions to be made by trial counsel. Wright v. State, 322 Ga.App. 622, 745 S.E.2d 866, 868 (2013).
The 1980 American Bar Association’s (ABA) Standards for Criminal Practice commentary provided the decision to ask for a lesser included offense was a right reserved for the defendant, explaining:
[It is] important in a jury trial for the defense lawyer to consult fully with the accused about any lesser included offenses the trial court may be willing to submit to the jury. Indeed, because this decision is so important as well as so similar to the defendant’s decision about the charges to which to plead, the defendant should be the one to decide whether to seek submission to the jury of lesser included offenses. For instance, in a murder prosecution, the defendant, rather than the defense attorney, should determine whether the court should be asked to submit to the jury the lesser included offense of manslaughter.
People v. Colville, 20 N.Y.3d 20, 955 N.Y.S.2d 799, 979 N.E.2d 1125, 1129 (2012) (emphasis omitted) (quoting ABA Standards for Criminal Justice, Defense Function, § 4-5.2 (2d ed.1980)).
*49In People v. Brocksmith, 162 Ill.2d 224, 205 Ill.Dec. 113, 642 N.E.2d 1230, 1232 (1994), the Illinois Supreme Court, relying in part on the 1980 ABA commentary, found:
We believe that the decision to tender a lesser included offense is analogous to the' decision of what plea to enter, and that the two decisions should be treated the same. Because it is [the] defendant’s decision whether to initially plead guilty to a lesser charge, it should also be [the] defendant’s decision to submit an instruction on a lesser charge at the conclusion of the evidence. In both instances the decisions directly relate to the potential loss of liberty on an initially uncharged offense.
However, in 1993, the commentary to the third edition of the ABA standards was amended to omit the portion of the commentary providing the decision to request a lesser included offense is a right reserved for the defendant. ABA Standards for Criminal Justice, Prosecution Function and Defense Function, § 4-5.2 (3d ed.1993). The 1993 ABA commentary now provides in its entirety: “It is also important in a jury trial for defense counsel to consult fully with the accused about any lesser included offenses the trial court may be willing to submit to the jury.” ABA Standards for Criminal Justice, Prosecution Function and Defense Function, § 4-5.2 (3d ed.1993).
After the 1993 ABA commentary revision, courts addressing the issue have determined the decision to request a lesser included offense rests with trial counsel, not the defendant. For example, in Arko v. People, 183 P.3d 555, 558 (Colo.2008), the Colorado Supreme Court was asked to determine whether the decision to request a lesser included offense is a tactical decision to be made by trial counsel or the defendant. The court explained some trial decisions, such as whether to plea, waive a jury trial, or testify, “implicate inherently personal rights which would call into question the fundamental fairness of the trial if made by anyone other than the defendant.” Id. The court noted “these rights are so important to the integrity of the legal process that the decision to waive them may require a trial court to determine that the defendant has made a voluntary, knowing, and intelligent decision.” Id. However, the Arko decision recognized “[o]ther decisions are regarded as strategic or tactical in nature, and final authority to make *50such decisions is reserved to defense counsel.” Id. The court determined “[t]he decision whether a lesser offense instruction should be requested is distinguishable from the decision to plead guilty,” reasoning:
When a defendant pleads guilty, he waives all rights attendant to a jury trial. On the other hand, a defendant retains all of his trial rights when he requests that a jury consider a lesser offense instruction. He also retains the opportunity to advocate for outright acquittal. Thus, this decision is not analogous to the decision whether to plead guilty. Because the defendant retains these fundamental trial rights, we conclude that the decision to request a lesser offense instruction is strategic and tactical in nature, and is therefore reserved for defense counsel. This tactical decision requires sophisticated training and skill which attorneys possess and defendants do not....
Id. at 558-59 (internal citation omitted). Like Arko, other jurisdictions addressing the issue have also decided the decision to request instructions on lesser included offenses is a matter of strategy and tactics for trial counsel. See United States v. Estrada-Fernandez, 150 F.3d 491, 496 (5th Cir.1998) (“In deciding whether to request a lesser-included-offense instruction, defense counsel must make a strategic choice: giving the instruction may decrease the chance that the jury will convict for the greater offense, but it also may decrease the chance of an outright acquittal.”); Cannon v. Mullin, 383 F.3d 1152, 1167 (10th Cir.2004) (rejecting a claim of ineffective assistance based on the change in the ABA commentary because “[wjhether to argue a lesser-included offense is a matter to be decided by counsel after consultation with the defendant”); Simeon v. State, 90 P.3d 181, 184 (Alaska Ct. App.2004) (relying in part on the change in the ABA commentary to hold the decision to request a lesser offense instruction rests with trial counsel); Mathre v. State, 619 N.W.2d 627, 630 (N.D.2000) (holding that as a matter of trial strategy, trial counsel has the authority to decline requesting an instruction “on lesser included offenses and thereby take an all or nothing risk that the jury will not convict of the greater offense”); Colville, 955 N.Y.S.2d 799, 979 N.E.2d at 1129-30 (discussing the 1980 ABA commentary, the 1993 ABA commentary, and the law in various jurisdictions in determining the decision to *51request a lesser included offense rests with defense counsel); State v. Grier, 171 Wash.2d 17, 246 P.3d 1260, 1268 (2011) (indicating that “the decision to exclude or include lesser included offense instructions is a decision that requires input from both the defendant and [defense] counsel but ultimately rests with defense counsel”); State v. Eckert, 203 Wis.2d 497, 553 N.W.2d 539, 544 (App.1996) (noting that the proposition contained within the 1980 ABA commentary does not contain any citation to authority and observing that the decision whether to request lesser included instruction is “a complicated one involving legal expertise and trial strategy”).
Although the ABA guidelines are not binding upon the appellate courts of our state, I agree with the foregoing authorities that the decision to request a lesser included offense instruction is a tactical decision to be made by defense counsel, not the defendant. The reasoning that the decision to request a lesser included offense is a matter of strategy requiring the legal expertise of trial counsel is compelling. See Van Alstine v. State, 263 Ga. 1, 426 S.E.2d 360, 363 (1993) (rejecting the 1980 ABA commentary and noting the decision to request a lesser included offense “is often based on legal complexities only the most sophisticated client could comprehend, not unlike the tactical decisions involved regarding the assertion of technical defenses”). While trial counsel should consult with his client, the final decision on strategy belongs to counsel.
Furthermore, in determining whether the decision to request a lesser included offense rests with trial counsel, I have also considered whether the trial court has an absolute duty to sua sponte charge a lesser included offense when not requested by the parties. I believe this analysis is necessary because if the trial court does have this absolute duty absent any request by counsel, I would not hold the decision may be made by counsel. It is often recognized in our state that if there is any evidence from which the jury could infer the defendant committed the lesser rather than the greater offense, a trial court must charge a lesser included offense. State v. White, 361 S.C. 407, 412, 605 S.E.2d 540, 542 (2004). A trial court has a general duty to charge the law that is applicable to the facts. This duty requires the trial court to consider any lesser included charges the court determines are warranted by the *52facts. This general duty does not, however, amount to an absolute requirement that the trial court sua sponte charge a lesser included offense. In State v. Parker, our supreme court found the trial court did not err by failing to charge the jury on a lesser included offense because such charge was not requested; “there was no duty on the court to sua sponte provide the charge”; and the evidence did not warrant the charge. 815 S.C. 280, 236-37, 433 S.E.2d 831, 834 (1993). Other jurisdictions have likewise determined the trial court does not have an absolute duty to charge a lesser included offense. See People v. Romero, 694 P.2d 1256, 1269 (Colo. 1985) (explaining the trial court is “not obligated to instruct on a lesser offense unless either the prosecution or the defense requests such instruction” and “[i]n the absence of a request by the defendant, it may reasonably be assumed that he elected to take his chance on an outright acquittal or conviction of the principal charge rather than to provide the jury with an opportunity to convict on a lesser offense”); State v. Kobel, 927 S.W.2d 455, 460 (Mo.Ct.App.1996) (holding a trial court does not err by failing to sua sponte charge the jury on a lesser included offense when it is not requested by defense counsel, reasoning defense counsel sometimes consciously decides “not to request an instruction on a lesser included offense for strategic purposes”). Based upon the policies and reasoning previously discussed, I would find the trial court is only absolutely required to charge a lesser included offense if the facts support the charge and counsel requests the charge. Here, even though the evidence warranted the lesser included offense, because neither the State nor defense counsel requested the charge, the trial court was not required to instruct the jury on strong arm robbery.
Having determined the decision to request a lesser included offense is a strategic decision to be made ultimately by trial counsel after consultation with the defendant, I agree with the denial of Abney’s PCR application. Here, trial counsel’s testimony at the PCR hearing supports the PCR court’s finding that trial counsel consulted with Abney in deciding not to request the lesser included offense. Evidence in the record supports the PCR court’s finding that trial counsel was not ineffective by failing to request the lesser included offense of strong arm robbery because it was a valid strategic decision *53under the facts of this case. Therefore, I concur in the decision to affirm the PCR court’s decision.